As filed with the Securities and Exchange Commission on June 29, 2015 Securities Act File No. 333-173601 Investment Company Act File No. 811-22550 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE TO TENDER OFFER STATEMENT (Under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934) BlackRock Preferred Partners LLC (Name of Issuer) BlackRock Preferred Partners LLC (Names of Filing Person(s) (Issuer)) Limited Liability Company Units (Title of Class of Securities) 09257G105 (CUSIP Number of Class of Securities) John M. Perlowski BlackRock Preferred Partners LLC 55 East 52nd Street
